DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11, 13, 17-19, 21, 23, 24, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0045759) corresponding to the translated version of recited in the IDS document filed on 09/17/2020 in view of ZTE corporation (CN 104768127).

Smith does not specifically teach transmitting to each reference user communication device of the selected set of reference user communication devices a corresponding instruction instructing a transmission of a corresponding device positioning signal by the corresponding reference user communication device to the user communication device; and transmitting to the user communication device an instruction instructing a reception of a corresponding device positioning signal from each reference user communication device of the selected set of reference user communication devices by the user communication device.
However, the preceding limitations are known in the art of communications. ZTE teaches ​sending a shared positioning instruction to a terminal within a preset area; receiving position information and a Bluetooth search list fed back by each terminal in the preset area according to the shared positioning instruction, wherein the position information is the current position information of the terminal, and the Bluetooth search list comprises terminal information of other terminals searched by the terminal through Bluetooth. obtaining a Bluetooth coverage list based on a Bluetooth search list uploaded by each terminal, selecting at least one terminal from a terminal included in the Bluetooth coverage list as a positioning sharing terminal, and sharing the position information of the positioning sharing terminal by other terminals in the Bluetooth coverage list. In one embodiment of the present invention, selecting at least one terminal from a terminal included in the Bluetooth coverage list as a positioning sharing terminal further comprises: receiving a Bluetooth search list reported by other terminals 
Regarding claim 2, Smith in view of ZTE teaches all the limitations above. Smith further teaches the network communication device is configured to identify reference user communication devices in the communication network, wherein a user communication device of the communication network is identified as a reference user communication device if: position of the user communication device in the communication network is known; or the position of the user communication device in the communication network is known and range of movement of the user communication device within a time period before current time is below a movement threshold (i.e., After the mobile device 102 acquires the radio access system, the network server will know the approximate location of the mobile device 102 (e.g., via one or more of the location determination solutions discussed above, such as proximity to base towers). In addition, the mobile device 102 may compute its current location (e.g., via GPS and/or the location determination solutions discussed above), store the computations in a memory of the mobile device, and report its current location to the network 510. In addition to knowing the approximate location of the mobile device 102, the network 510 may also be informed of the locations of other mobile devices 502 and the proximity of the other mobile devices 502 to the recently acquired mobile device 102 ([0093]-[0095]).

Regarding claim 5, Smith in view of ZTE teaches all the limitations above. Smith further teaches the network communication device is configured to select the set of reference user communication devices from the group by selecting reference user communication devices of the group, which are within a proximity of the user communication device ([0126]-[0130]).
Regarding claim 6, Smith in view of ZTE teaches all the limitations above. Smith further teaches a reference user communication device is determined as being within the proximity of the user communication device if: a relative distance between the reference user communication device and the user communication device is within a proximity distance range; and/or a discrepancy of a direction from the network communication device to the user communication device from a direction from the network communication device to the reference user communication device is smaller than a discrepancy threshold ([0143], [0091]-[0114]). 
Regarding claim 11, Smith in view of ZTE teaches all the limitations above. Smith further teaches the network communication device is configured to repeat the selecting of the set of reference user communication devices and the instructing of the determining of relative distances, if quality of the determined relative distances is not 
Regarding claim 13, Smith in view of ZTE teaches all the limitations above. Smith further teaches the selected set of reference user communication devices comprises at least one, at least two or at least three reference user communication devices (fig. 5).
Regarding claim 18, Smith in view of ZTE teaches all the limitations above. Smith further teaches the user communication device is further configured to: receive, from a network communication device, an instruction, said instruction instructing a reception from each reference user communication device of the selected set of reference user communication devices a corresponding device positioning signal, and receive, from each reference user communication device of the selected set of reference user communication devices, the corresponding device positioning signal; or receive, from each reference user communication device of the selected set of reference user communication devices, a corresponding device positioning signal ([0091]-[0095]).
Regarding claim 21, Smith in view of ZTE teaches all the limitations above. Smith further teaches the instruction comprises a schedule for the reception of the corresponding device positioning signal from each reference user communication device of the selected set of reference user communication devices ([0096]-[0098]).
Regarding claim 23, Smith in view of ZTE teaches all the limitations above. Smith further teaches the relative distances ([0110]); and/or quality information of each of the relative distances, said quality information indicating quality of the corresponding relative distance ([0074], [0123]).
.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0045759) corresponding to the translated version of recited in the IDS document filed on 09/17/2020 in view of Reynolds (US 2016/0381510).
Regarding claim 40, Smith teaches all the limitations above except the network communication device is configured to inform the set of reference user communication devices from a group of reference user communication devices (i.e., the network may be informed of the location of other devices or references devices), wherein the group is associated with a corresponding range of distances from the network communication device, and the range of distances comprises a relative distance between the network communication device and the user communication device (i.e., Once synched with the access point the mobile device may determine the timing difference and other requisite information to help determine its relative location and distance from the access point. This information may be related to the location system used by the mobile device to help refine its current location calculations [0129]);
Smith does not specifically teach select a set of reference user communication devices in the communication network from a group of reference user communication devices.
However, the preceding limitation is known in the art of communications. Reynolds teaches the cloud 102 sends a list of target mobile device identities to a selected group of orientation mobile devices 108B for searching. The selected group of orientation mobile devices 108B may comprise one, multiple, or all orientation mobile .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2013/0045759) corresponding to the translated version of recited in the IDS document filed on 09/17/2020. 

.
Allowable Subject Matter
Claims 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 11, 13, 17-19, 23, 24, and 39 have been considered but are moot because the claims limitations read on the prior art recited in the IDS. The rejection of claims 27-28 have been modified to point out other portion of the prior art that needs to be considered

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643